DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-4B should be designated by a legend such as --Prior Art-- because only that which is known is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan, US 7,802,411.
Regarding claim 1:
Pervan discloses a set of building panels
a first mechanical locking system (5a and 5b) at respective first and second opposite edges, the first mechanical locking system comprising at one of the first or second opposite edges a tongue groove configured to receive a locking tongue (10) of the other of the first or second edges by a folding displacement (refer to Fig. 9a) of the locking tongue for vertical locking of adjacent essentially identical panels in an assembled position, said locking tongue comprising an essentially horizontal and/or upwards-facing upper surface; and 
a second mechanical locking system (4a and 4b) on respective third and fourth opposite edges (refer to Fig. 9c), the second mechanical locking system comprising at one of the third or fourth edges a wedge groove (lowest most groove) configured to receive a displaceable locking tongue (30) by a vertical displacement of the wedge groove, for vertical locking of essentially identical adjacent panels in an assembled position, wherein said displaceable locking tongue is configured to be displaced in a displacement groove provided in said other of the third or fourth edge, said displacement groove comprising an upper wall, wherein the upper wall of the displacement groove is arranged vertically below the upper surface of the locking tongue (refer to Figs. 9a-9c, wherein the upper wall of the displacement groove is clearly arranged vertically below the upper surface of the locking tongue 8).

    PNG
    media_image1.png
    304
    396
    media_image1.png
    Greyscale

Regarding claim 2:
Pervan discloses wherein the entire upper wall is arranged vertically below the upper surface of the locking tongue.
Regarding claim 3:
Pervan discloses wherein the displacement groove comprises a sideways open opening, wherein the opening is provided vertically below the upper surface of the locking tongue.
Regarding claim 4:
Pervan discloses wherein the wedge groove is arranged vertically below the upper surface of the locking tongue.
Regarding claim 5:
Pervan discloses wherein a first end of the locking tongue, in the longitudinal direction of the panel, comprises a first portion and a second opposite end of the locking tongue comprises a second portion (refer to Figs. 5a and 10c, depicting opposing ends and portions).
Regarding claim 6:
Pervan discloses wherein the portions are configured to essentially be in contact in assembled position of adjacent panels (refer to Fig. 10d).
Regarding claim 7:
Pervan discloses wherein the portions are pretensioned against each other (pg. 7, ll. 65-66). 
Regarding claims 8 and 10-11:
Pervan discloses wherein the portions are configured such that, in assembled position of adjacent panels by the second mechanical locking system, a play is formed between the adjacent panels, wherein the first and second portions are configured such that a sufficient size of the play is obtained such that respective surface layers of the assembled adjacent panels are contiguous (pg. 7, ll. 65-66) and wherein the play is in a range of 0.01 to 0.1mm falling in the ranges of both 0 to 0.5mm and -.05 to +0.1mm.
Regarding claim 9:
Pervan discloses wherein immediately juxtaposed upper edge portions of the third and fourth edges, in assembled position of two adjacent panels, form a second vertical plane, wherein the upper edge portions are all flush (the panels form a horizontal plane).
Regarding claim 12:
Pervan discloses wherein the panel comprises a plane, wherein the upper surface of the locking tongue is disposed on a first side of the plane, and wherein the displacement groove is disposed on a second side of the plane, wherein the second side is a side of the plane opposite the first side.

    PNG
    media_image2.png
    129
    433
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633